DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 08/25/2022 with respect to claim(s) 1-11 and 22-32 have been fully considered and found persuasive. This application contains 22 pending claims. Claim(s) 1-2 and 10 have been amended. Claim(s) 12-21 have been cancelled. Claim(s) 22-32 have been added.

Allowable Subject Matter
Claim(s) 1-11 and 22-32 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 24 have been amended to include limitations from dependent claim(s) 7 which were indicated as allowable subject matter in the previous Office Action mailed. 
Independent claim(s) 1 and 25 have been amended to overcome rejection(s).
Regarding claim(s) 1 and 25, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A battery monitoring circuit/method comprising: “a function generator having a phase control input coupled to an output of the ramp signal generator, producing a periodic output having a phase based on a value of the phase control input, wherein a waveform of the periodic output is different from the ramp signal and comprises at least one complete periodic cycle within a single ramp portion of the ramp signal; an interface circuit, applying the output of the function generator to a battery cell; and an amplitude detector coupled to an output of the function generator and configured to be coupled to the battery cell, the amplitude detector configured to measure an amplitude of a current or a voltage of the battery cell at a frequency produced by the function generator” in combination with all the other limitations as claimed.
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.

Other claim(s) 2-11, 22-23 and 26-32 depend from independent claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868